DISSENTING OPINION.
No objection was made at the trial to the remarks of the judge for which this judgment is reversed. There should be fair dealing with the trial court, and, if no timely objection or request for action is made, it may be fairly assumed that the defendant did not then seriously regard the alleged misconduct. Without the appellant having requested and insisted upon some action of the trial court and without having excepted to an adverse ruling thereon, no question is properly before us.
Moreover, the questions and remarks of the court, in my opinion, did not affect the substantial rights of the defendant. *Page 173